DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/14/2021 remains acknowledged.  
Applicant’s election without traverse of:
(i) toltrazuril and fenbendazole;
(ii) liquid formulation; and
(iii) horse, 
in the reply filed on 5/14/2021 remains acknowledged.
Claims 19-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/14/2021.
Claims 7-8, 15, 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/14/2021.

Response to Arguments
Applicants' arguments, filed 11/3/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant's arguments with respect to the specification objection have been fully considered but they are not persuasive. 
Applicant’s arguments, see p. 5, filed 11/3/2021, with respect to the anticipation rejection have been fully considered and are persuasive, in view of the claim amendment requiring 25 mg of toltrazuril and 20 mg of at least one antiparasitic drug, amounts not taught or suggested by Thomas.  The rejection of Claim(s) 1-2, 4, 6, 9-10, 12, 14, 16, 18 has been withdrawn. 
Applicant’s arguments, see p. 7, filed 11/3/2021, with respect to the obviousness rejection have been fully considered and are persuasive, in view of the claim canceling these claims.  The rejection of claims 3, 5, 11 & 13 has been withdrawn. 
The previously applied statutory double patenting rejection has been modified to nonstatutory double patenting, in view of the instant narrowing claim amendment.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Compositions Comprising An Antiparasitic Drug and An Antiprotozoal Drug Comprising Toltrazuril.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 9, 12, 14, 16, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is necessitated by the claim amendment.
The Examiner’s review of the specification did not identify the amount of 25 mg of toltrazuril (or of a combination of toltrazuril and another antiprotozoal drug).
The Examiner’s review of the specification did not identify the amount of 20 mg of an antiparasitic drug (or even 20 mg of the elected fenbendazole) (or 20 mg of more than one antiparasitic drug).  
The Examiner notes that specification examples include the following combination:
[0098] Two horses suffering from EPM are each treated with a composition including 25g toltrazuril and 20g fenbendazole.
This disclosure relies on amounts of toltrazuril and fenbendazole that are 1000 times higher than that claimed.  Thus, this disclosure does not provide support for the amount of 25 mg of toltrazuril or for the amount of 20 mg of fenbendazole.  It also does not provide support for any amount of “at least one antiprotozoal”, where there is more than one antiprotozoal drug (claims 1, 4, 6).  It also does not provide support for any amount of generic antiparasitic drug (claims 1, 6, 9, 14, 16, 18), let alone not for “at least one antiparasitic drug, in the embodiment of more than one antiprotozoal drug (claims 1, 6)
Therefore, the claims introduce New Matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4, 6, 9, 12, 14, 16, 18 1-6, 9-14, 16, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9, 12, 14, 16, 18 1-6, 9-14, 16, 18 of copending Application No. 17/290,150 (reference the instant claims, as amended are species of the copending claims, and anticipate the copending claims, thus rendering the claims obvious over each other.
This provisional rejection is necessitated by the claim amendment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant requests the prior statutory provisional rejection be held in abeyance.  

The Examiner notes that MPEP 804 (I) (B) (1) indicates:
A complete response to a nonstatutory double patenting rejection (also called an "obviousness-type" or ODP rejection) is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
…
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Neither arguments that the claims are patentably distinct over each other, nor the filing of a terminal disclaimer reply options have been pursued.  Applicant is cautioned that continued requests to hold the provisional ODP rejection in abeyance will not be considered a complete response, and will not be considered a bona fide attempt to advance prosecution to final action, as required by 37 CFR 1.111(b).

Conclusion
The Examiner notes that no prior art was found relevant to the low 20 mg fenbendazole and 25 mg toltrazuril amounts of drugs recited in the amended independent claims, in context of the elected species combination.  In one potential approach to overcome the applied New Matter rejection, that Applicant will amend the claimed composition to correspond to the disclosure of Example 1: a composition consisting of 25g toltrazuril and 20g fenbendazole, it is noted that there is likely applicable prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611